Judgment unanimously affirmed. Memorandum: Defendant’s contentions concerning Supreme Court’s Sandoval ruling are not preserved for our review (see, People v McAllister, 245 AD2d 184, lv denied 91 NY2d 894; People v Charlton, 239 AD2d 104, lv denied 90 NY2d 903; People v Venero, 211 AD2d 566, lv denied 86 NY2d 785), and we decline to exercise our power to review them as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]). (Appeal from Judgment of Supreme Court, Monroe County, Galloway, J. — Criminal Sale Controlled Substance, 3rd Degree.) Present — Denman, P. J., Pine, Wisner, Balio and Fallon, JJ.